 "OVERTON MARKETS"615CONCLUSIONS OF LAW1.The,Respondent,Eastern Die Company,isengaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaning ofthe Act.3.By discriminating in regardto the hireor tenure of employmentof Paul Arel,Reginald Gagnon,Roland Cyr,Paul Fortier,and RobertPolley, therebydiscourag-ing membership in the above Union,Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(3) of the Act.4.By engaging in the conduct set forth in the sectionIII,C,above,the Respond-ent has engaged in and is engaging in unfair labor practices within the meaning' ofSection 8(a) (1) of the Act.5.Theaforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Overton Markets,Inc.; J.W. Overton&Son, Inc.; Marvin B.Overton,Inc.;W.S. Overton,Inc.; Thomas L. Overton, Inc.;Lilton Davis;Frank McLaurin;all d/b/a "Overton Markets"andLocal 305, Amalgamated Meat Cutters and Butcher Work-ers of North America,AFL-CIO,PetitionerandRetail ClerksInternationalAssociation,AFL-CIO,Local 233, Petitioner.Cases Nos. 5-RC-3892P and 5-RC-3825.May 14, 1963DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed I under Section 9(c) of the NationalLabor Relations Act, a hearing was held in the consolidated proceedingbefore Louis Aronin and Joseph R. Wirts, hearing officers.' The hear-ing officers' rulings made at the hearing are free from prejudicial er-ror and are hereby affirmed.31.Each of the petitioning Unions seeks to represent employees ina unit covering 10 retail grocery stores located in the vicinity of Nor-3The names of the parties appear as amended at the hearing.The Petitioner in CaseNo. 5-RC-3822 is referred to herein as Meat Cutters, and the Petitioner in Case No.5-RC-3825 is referred to herein as Retail Clerks'Hearing Officer Aronin presided over the hearing on July 9 and 10 and August 8, 1962,while Hearing Officer Wirts presided on August 15, 16, and 17, 1962.8 Lilton Davis and Frank McLaurin,who purchased Stores from A. W. Overton after thepetitions herein were filed,moved to dismiss the petitions as to them,and some of thecorporations moved to dismiss the petitions entirely, on the ground that(1)Davis andMcLaurin did not receive due notice of the proceeding,and (2)Hearing Officer Aronindenied their request for a continuance of the hearing.The hearing began at 10.30 a.m.on July 9,1962, without the presence or knowledge of Davis and McLaurin.Both werepresent, however,during that afternoon and at all subsequent times.At the beginning ofthe hearing on the morning of July 10,the hearing officer informed Davis and McLaurinwhat the issues were in these cases, and that they were parties to the proceeding with theright to participate fully and to retain counsel,and adjourned the hearing for 3 hours sothey could obtain counsel.Counsel for Davis and McLaurin appeared when the hearingreconvened and represented them thereafter.On the afternoon of July 10, the hearingofficer denied his request that the hearing be continued until he prepared his case, but onJuly 19, while the hearing was recessed as noted above, until August 8, he was providedwith a transcript of the hearing for July 9 and 10.Under these circumstances, we findthat ample opportunity was provided for that preparation of his case,and that no preju-dice has been shown.The motions to dismiss are, therefore,hereby denied.142 NLRB No. 71. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDfolk, Virginia.The ownership and operation of these stores is dividedamong, seven companies,, all-trading as "Overton Markets."The com-panies contend that they are not a single employer and that the peti-tions should be dismissed because the 10-store units are inappropriate.In addition, it is clear` that two of the stores do not, alone, meet theBoard's standard for asserting jurisdiction over retail operations.There is no bargaining history.Of the seven companies, five are corporations and two, Davis andMcLaurin, are individual proprietorships.Each of the five corpora-tions is owned by a different member of the same family-A. W. Over-ton, J. W. Overton, and T. L. Overton are brothers; Mrs. M. B. Over-ton is the widow of a deceased brother; 4 and W. S. Overton is theson of A. W., the eldest brother.The members of the -family havegone into the retail grocery business at different times beginning before1937, originally as individual proprietorships and later forming sep-arate corporations.Each owns 100 percent of the stock, and is presi-dent and active manager of his own company.However, all the cor-porations employ the same accounting firm, and Robert Babb, an at-torney; is secretary of each corporation. In the corporation of whichA. W. is president, his son, W. S., is vice president, and his brother, J.W., is treasurer; also, A. W. is vice president of the corporation ownedby his son W. S. The record shows that A. W. Overton presented"W. S. Overton, Inc.," as a college graduation gift to his son, W. S.,and that the latter leaves its direction largely to the manager, Holli-day, who operated the store before the gift was made, while W. S.spends most of his time working at A. W.'s store as a salaried employee.W. S. makes up the payroll for his own store at his desk in A. W.'sstore.A. W. Overton is endorser of a note for a loan by which his brother,J.W., borrowed funds from a bank to buy equipment for one of J. W.'stwo stores.A.W., as president and sole stockholder of "OvertonEnterprises, Inc.," owns the real estate and fixtures of the stores of hisbrothers, T. L. and J. W., for which they pay him rent.Each corporation owns one or two grocery stores, some of themsmall cash-and-credit stores, and others large strictly cash super-markets.All employ meatcutters, wrappers, helpers, checkers, andclerks.Three or four employees and one or two store managers em-ployed by Overtone corporations worked previously for a differentOverton corportion.A butcher employed by T. L. Overton worked4 In his will, M. B.Overton left the stock of his corporation in trust for his wife andthree sons,and set up a committee consisting of his brothers,his wife, and the trustee togive advice on the reorganization of the company.The committee,which met only twice,approved a new board of directors composed of Mrs. M. B. Overton,president;her sons ;the trustee;and Robert Babb,an attorney.For several weeks while M. B was ill andafter he died, A.W. Overton visited M B.'s stores two or three times a week to "assist"in their operations.Mrs. Overton now actively operates the stores herself. "OVERTON MARKETS"617at the M. B. Overton store for a few weeks 'after M. B.'s death, then,returned to work for T. L. Overton.All the corporations participate in the same group insurance andprofit-sharing plans, one or both of which plans were explained to theOvertons and their employees at a dinner attended by all of them.The corporations originally had separate employee insurance plansbut, a few years ago, adopted the same plan A. W. Overton had ineffect.J.W. Overton testified that "complaints" regarding the planare handled by a committee composed of W. S. and J. W. Overtonand two Overton employees. The profit-sharing plan is administeredby a local bank.Deposits in this plan must be withdrawn by anemployee when his employment is terminated, unless he is thenemployed by another Overton corporation,, in which case he ap-parently may leave the deposit from his original employment in thefund.Overton Markets, Inc., owned by A. W. Overton, operates a ware-house and bakery in addition to its grocery store.All the corpora-'tions buy produce, groceries, and trading stamps from this ware-house, and baked goods from the bakery, - as well as from othersuppliers.Ninety-five percent of the business of the warehouse isdone with the Overton Markets.No cash passes from the Overtoncorporations to the warehouse but, at the end of each week, A. W.Overton forwards to each corporation warehouse supply bills in theapproximate amount each owes, and the corporation pays the ware-house supplier directly, the warehouse deriving its profit from dis-counts for prompt payment.All other customers of the warehouse,including Davis and McLaurin,- pay cash. Invoices for goods pur-chased from the warehouse bear a suggested retail price, which eachcorporation may follow at its option.While the bakery is operatedin substantially the same way as the warehouse, meat buying ishandled by a salaried meat specialist named Welch who is employedby Overton Markets, Inc., and who visits the Overton stores andadvises their meat department employees on cutting and displayingmeat.He regularly takes meat orders from the stores, and placesthe orders with the packinghouses, which ship the meat directly tothe stores.A.W. Overton, the first to operate a store, originally advertisedhis own weekly special sales in the local newspapers. As other mem-bers of the family went into business under the same name, he per-mitted them to benefit from his newspaper advertising without costto them.A few years ago, however, he organized an advertisingagency, which he wholly owns, which makes up weekly advertise-ments and sends advance copies to all Overton Markets so they canstock and price the items to be advertised.The agency charges theOverton Markets a percentage of the cost of the advertising based 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDon the weekly gross profits of each of them.All Overton Marketsparticipate in the advertised specials, but they are not consulted as tothe products or prices to be advertised.Davis and McLaurin, former managers of A. W. Overton stores,each purchased one of A. W.'s stores on July 1, 1962, after the peti-tions herein were filed.The sales contracts provide that : (1) thepurchasers must make a "specified payment every month for themerchandise on hand until the note therefor (which bears no interest)is paid, and must pay a monthly rental, for 5 years, for the premises; B(2) the purchasers receive the right to use the trade name "Overton'sMarkets" on condition that they operate the business "in the mannerthat other Overtons' Markets are operated, such as, the store is to bekept clean, the goods are to be of a quality equal to other storestrading under this name, there is to be no sale of alcoholic beverages,and that this operation shall comply with other standards as outlined"by A. W. Overton; (3) "the right to use the trade name of Overton'sMarkets shall be subject to withdrawal at the discretion of" A. W.Overton; (4) A. W. Overton is to furnish the purchasers with mer-chandise at the same prices as he does to his own stores, plus a weeklydelivery charge, and to furnish "advertising on the basis of grosssales as prorated with the gross sales of all markets operating underthis name"; 6 and (5) if the purchaser "breaches any conditions of thisagreement and it is decided that it should be terminated, he will sur-render the premises . . . and all the merchandise therein at his cost."The contracts were drawn up by A. W.'s lawyer, and entered into byDavis and McLaurin without advice of counsel, and with little nego-tiation or investigation by them because, they testified, of their con-fidence in A. W.Davis and McLaurin participate in "Overton Markets" advertisingon the same basis as the Overtons do. They buy a substantial amountof their groceries and produce from A. W.'s warehouse.Unlike theOvertons, they pay cash, but, like the Overtons, they may follow thesuggested prices at their option.They buy some of their meat throughWelch, who visited Davis' store twice in the period of about a monthand a half between the date of purchase and the time of the hearing,and helped him set up an inventory system for the meat department.Davis and McLaurin have retained the employees who worked in thestores when they were owned by A. W., but their employee insuranceplans differ from those of the other Overton stores and they have noprofit-sharing plan.It is apparent from the facts set forth above, and we find, contraryto our dissenting colleagues, that these 7 companies operate theirR A. W. Overton owns the leases on these properties as president and sole stockholderof "Overton Jr. Markets of South Norfolk, Inc."9 A. W. Overton testified that Davis and MoLaurin must participate in the advertising ifthey use the Overton name. ""OVERTON MARKETS"61910 storesas a single, integrated enterprise.The storesare owned orcontrolled by members of the same family, and are represented to thepublic as asingle retailgrocery enterprise by their use of thesame tradename, joint weekly newspaper advertising, and identicalspecial sales.The interdependence of the corporations is clearly demonstrated by thefact thatsomeof them have interlocking officers, by their identicaland transferable employee profit-sharing and insurance plans, and bytheir common purchasing.Their financial and economic dependenceon the leadership of A. W. Overton is not, we believe, characteristic ofthe arm's length relationship found among unintegrated companies,and can be explained only in terms of the existing close family ties.In addition, while Davis and McLaurin are not related to the Over-tons, their operationsare, asbefore the transfer, integrated with thoseof the Overton corporations and substantially controlled by A. W.Overton.This is effectuated through the terms of the sales contractsgiving them the use of the trade name; permitting them to takepart in the joint advertising and identicalsalesand to participate inthe common purchasing; requiring them to operate in the same manneras the other Overton Markets; and giving A. W. Overton full authorityto determine the manner in which theirstores areoperated, based uponhis power to withdraw permission to use the tradename or to terminatetheir contracts.Under all the circumstances, therefore, we find thatthe seven companies constitute a single employer for both jurisdictionaland unit purposes?As the totalgrossrevenues of these companiesexceed $500,000 a year, and as Overton Markets, Inc., makes purchasesdirectly from outside Virginia in an amount exceeding $50,000, we findthat the Employer is engaged in commerce within the meaning of theAct, and that it will effectuate the policies of the Act to assert jurisdic-tion herein.82.The labor organizations involved claim to represent certainemployees of the Employer.3.Questions affecting commerce exist concerning the representationof employees of the Employer within the meaning of Section 9(c) (1)and Section 2 (6) and (7) of the Act.4.The appropriate units(a)Scope of the units:Retail Clerks requests a unit of all full-timeand part-time employees in the grocery, produce, and dairy productsdepartments of the Employer's 10 retail grocery stores, excluding meatdepartment employees, warehouse and bakery employees, office clericalemployees, professional employees, guards, store managers, and allother supervisors as defined in the Act.Meat Cutters requests a unit4 SeeN L R.Bv.Stowe SpinningCompany, etal, 336 U.S. 226,227; Regal KnitwearCompany vN.L R B.,324 U.S.9, 14-16;Trade Winds Motor Hotel & Restaurant,140NLRB 567. Accord,T. P. Taylor &Company,Inc, et al.,118 NLRB 376, 377.Carolina Supplies and CementCo., 122NLRB 88. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDof all meat department employees of the 10 stores, excluding all otheremployees.There is no disagreement among the parties with regard to theappropriateness of separate units of grocery and of meat departmentemployees.In conformance with Board practice in such circum-stances, we find separate units of these categories appropriate herein.9Furthermore, as we have found that the 7 companies constitute asingle employer and as the 10-store units requested cover all the retailstore operations of the Employer, we find, contrary to the Employer,that units covering all 10 stores are appropriate.Retail Clerks requests that the employees at the warehouse andbakery owned by Overton Markets, Inc., be excluded from the unitit seeks.Overton Markets, Inc., objects to these exclusions.As setforth above, in the description of the Employer's operations, thewarehouse, which is known as "South Norfolk Cash and Carry,"and the bakery are both owned by Overton Markets, Inc., which alsoowns 1 of the 10 stores involved herein.Ninety-five percent of thewarehouse business is done with 10 "Overton Markets."All of itssales areconsidered sales by the Overton Markets, Inc., store, whichis located five blocks from the warehouse.The warehouse employsa grocery manager assisted by five employees, a produce buyer assistedby one employee, and the meat buyer, Welch, who has an office in thestore.Two of the warehouse employees also serve as truckdrivers,delivering supplies to the stores of Davis and McLaurin and, ap-parently, to the Overton Markets, Inc., store.The grocery andproduce managers hire and discharge, and maintain the workingschedules of their employees, but their payroll accounting records arekept in the office of the store.The bakery, located one-half block from the store, bakes pastryspecialty items, which it sells at retail over the counter and to all10 "Overton Markets."There is a bakery manager, who hires anddischarges bakery employees, and a night manager who directs theirwork.All Overton Markets, Inc., employees, including those -of thegrocery store, warehouse, and bakery, have the same holiday andvacation benefits.Under all the circumstances, particularly the factthat the warehouse and bakery are operated as an adjunct of theOverton Markets, Inc., store, the similarity of employee benefits, thedeliveriesmade by warehouse employees to stores in the units, theretail selling done by the bakery employees, and the fact that nounion is seeking to represent the warehouse or bakery employeesseparately, we find that the warehouse and the bakery employeesshould be included in the unit of grocery employees.10FoodFair Stores,No.,138 NLRB 1.10Accord,T. P. Taylor &Company, Inc., et al.,supra,at 379. "OVERTON MARKETS"621(b)Composition of the units:There remains for consideration theunit placement of certain individuals.The parties agree, and we find, that all general managers of thegrocery stores should be excluded as supervisors.Retail Clerks wouldinclude assistant store managers, grocery managers, and produce man-,agers, and takes no position as to meat department managers, whileMeat Cutters 'contends that assistant store managers should be ex-cluded as supervisors, takes no position as to grocery and producemanagers, and would include meat department managers in its unit.Other than agreeing that general managers are supervisors, the Em-ployer takes no position on the matter of supervisory status.The record shows that McLaurin personally directs all operationsof the East Chester Street store and has delegated no supervisoryauthority to the assistant store managers or to the meat departmentmanager of that store.The record also shows that the produce man-ager of the East Indian River Road store has no employees in hisdepartment.We therefore find that they are not supervisors andwe shall include them.All the other assistant store managers,produce managers, grocery managers (including the assistant grocerymanager at the Poindexter Street store), and meat department man-agers possess authority to hire, discharge, discipline, or effectivelyto recommend such action, on either a full-time basis or a substantialand regular basis as substitutes for the regular supervisors, and weshall therefore exclude them from the respective units.The recordis not clear as to the supervisory status of the assistant manager andthe produce manager of the Afton Parkway store.We shall there-fore make no determination as to them, but shall permit them to votesubject to challenge.The parties took no position as to the supervisory status of thegeneral manager and produce manager of the warehouse and the man-ager^ of the bakery.As the record shows that all these have authorityto hire and discharge employees, we shall exclude them as supervisors.Although the record shows that the night manager of the bakery di-rects the work of employees, it fails to show whether he responsiblydirects them or exercises any other supervisory authority within themeaning of the Act.We shall therefore permit him to vote subjectto challenge.Welch, the meat specialist, purchases meat for all the Overtonstores, advises them as to inventory systems and meat pricing, andinstructs them on how to cut meat in order to make the most profit.He has a desk in the Overton Markets, Inc., office, but spends part ofhis time visiting the meat departments in the various Overton storesand calling on meat suppliers.Welch, who is salaried, whereas mostof the employees are hourly paid, sets his own working hours andworks without supervision.Meat Cutters request his exclusion from 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe unit it seeks and none of the parties request his inclusion.Wefind that Welch's interests are allied with those of management andshall therefore exclude him from the unit.Accordingly, we find that the following employees of the Employerin its stores, warehouse, and bakery in Norfolk, Virginia, and vicinity,constitute separate appropriate units for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:(a)All full-time and regular part-time employees in the grocery,produce, and dairy products departments of the Employer's 10 retailgrocery stores, and all employees of the warehouse and bakery, exclud-ing meat department employees, office clerical employees, professionalemployees, guards, general managers, and all other supervisors as de-fined in the Act.(b) All meat department employees, including the meat departmentmanager at the East Chester Street store, but excluding the meat de-partment managers at all other stores, all other supervisors as defined inthe Act, and all other employees.[Text of Direction of Election omitted from publication.]MEMBERS RODGERS and LEEDOM, dissenting :We would dismiss the petitions because, in our opinion, the recordsupports neither the assertion of jurisdiction nor the appropriatenessof the units sought.On the issue of jurisdiction, it is clear that the individual proprietor-ships, two of the seven companies here involved, do not meet theBoard's jurisdictional standards, and that the Board would not assertjurisdiction over them unless there is a basis for combining theirrevenues with the revenues of the five corporations involved herein.Similarly, as to the appropriate unit, the Board would find separateunits of each corporation or proprietorship appropriate herein, unlesssome basis exists for combining them with the other entities.Thatbasis, according to our colleagues, exists because these entities con-stitute a single employer for purposes of the Act.Yet, our colleagueshave not shown the necessary degree of common ownership and control,including control of labor relations, which the Board has, in the past,deemed essential before separate entities may be found to be a singleemployer.Indeed, the record shows that each of the companies isseparately owned, and that its stores are separately managed.There isno common control of labor relations or of management policies.Thewages, hours, and working conditions of the employees of the variousstores are not uniform, and there is no employee interchange.More-over, these companies have never bargained together, joined an as-sociation for bargaining purposes, or in any other way evidenced anyintent to bargain as a combined entity. "OVERTON MARKETS"623The single-employer finding, according to our colleagues, stemsfrom the facts that the stores are owned or controlled by members ofthe same family, albeit separately, that they are represented to thepublic as a single retail grocery enterprise by their use of the sametrade name, joint weekly newspaper advertising, and identical specialsales, and that they have identical and transferable employee profit-sharing and insurance plans and common purchasing. Realisticallyspeaking, except for the family ties present here, the above character-istics are typical of many trade associations in which small independentbusinessmen in the grocery or other types of retail business join to-gether, not for labor relations purposes, but for their mutual advantageto counteract competition of industrial giants, to increase the demandfor their products or merchandise, and to expand their profits.As to the family ties, it is true that most of these operators aremembers of the same family and that they have sought to gain themaximum advantage therefrom.But these operators have merelyfound a ready substitute for the trade association in their family ties.They have been fortunate, in this connection, in that one of them,A. W. Overton, is willing to share with the others the fruits of hissuccess.Thus, he has lent them money to buy store fixtures ; he hasallowed them to purchase produce and groceries at wholesale pricesfrom his warehouse and baked goods from his bakery, giving themthereby the price advantages of his large-scale purchasing; and hehas extended the advantages of his advertising agency to them. Insum, A. W. Overton has been a benevolent older brother, helpingthe others get the maximum amount of business and profits out oftheir respective store operations.He has at no time injected himselfinto the management of the respective stores, or into matters relatingto wages, hours, and working conditions of the employees of eachcorporation, or proprietorship, all of which have always been handledseparately by each owner and operator.A. W. Overton's benevolenceis in our view no substitute for the missing common labor policy,nor does it compensate for the lack of an established or agreed-uponmultiemployer unit.In the recentChecker Cabcase," we rejected the majority's unwar-ranted use of the Checker Cab Association as an amalgam for joiningthe independent owner-operators into a pseudo-integrated relation-ship for purposes of asserting jurisdiction and determining the unit.Similarly here, we reject their use of the family ties of these inde-pendent owner-operators, and the incidents thereof, as an amalgamfor spelling out a single-employer relationship.By this decision, ourcolleaguesmake blood ties synonymous with labor relations ties.There is no warrant for this in our Act or in its legislative history.n Checker Cab Company and Its Members,141'NLRB 583. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe would find, therefore, that the circumstances that most of thesestore owners and operators are members of the same family andoperate in their family name, and have availed themselves of oppor-tunities to reduce their costs and improve their competitive positionin such areas as advertising, purchasing, and insurance, do not con-stitute them a single employer, nor justify forcing them to bargaintogether, without their agreement or consent, and without any bar-gaining history on such a basis.Accordingly, as these owners andoperators are no more than separate and independent small business-men, who, because of family ties are enjoying mutual advantages un-related to labor relations, we would find that they may not be joinedtogether for collective-bargaining purposes, and we would, therefore,dismiss the petitions.American Art Clay Company,Inc.andHenderson Gregory;FountGregory;Armond Gregory; Joe Songer;LonnieStarnes; Carl Forsyth.Case No. 25-CA-1646.May 15, 1963DECISION AND ORDEROn February 26, 1963, Trial Examiner Louis Libbin issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent has engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached IntermediateReport.Thereafter the Respondent filed exceptions to the Intermedi-ate Report and a supporting brief.The General Counsel filed excep-tions solely to the Trial Examiner's ruling at the hearing dismissing theallegation in the complaint which alleged a violation of Section8 (a) (3), and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions s of the Trial Examiner.1We find it unnecessary to decide whether Respondent's conduct was also violative ofSection 8(a) (3) of the Act inasmuch as the remedy necessary to effectuate the policies ofthe Actwould be identical in either case.Latex Industries,Incorporated,132 NLRB 1,2 For the reasons stated in the dissenting opinion inIsis Plumbing&Heating Co.,138NLRB716, Members Rodgers and Leedom are convincedthatthe award of interest in thiscase exceeds the Board's remedial authority.While adheringto such view,for the pur-poses of this decision they are acceding to the majority Board policyof granting intereston moneys due.142 NLRB No. 75.